  Case 19-01022            Doc 18        Filed 02/18/19 Entered 02/18/19 13:02:50    Desc Main
                                           Document     Page 1 of 4


                        IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

In Re:                                                   )     Case No. 19 B 01022
                                                         )
MARY REYNOLDS,                                           )     Chapter 13
                                                         )
                  Debtor.                                )     Hon. LaShonda A. Hunt

               OBJECTION OF AMERICREDIT FINANCIAL SERVICES, INC.,
                    D/B/A GM FINANCIAL TO CONFIRMATION OF
                      DEBTOR’S PROPOSED CHAPTER 13 PLAN

         AMERICREDIT             FINANCIAL        SERVICES,   INC.,   D/B/A   GM     FINANCIAL

(“AmeriCredit”), a creditor herein, by its attorneys, the law firm of Sorman & Frankel, Ltd.,

pursuant to Sections 1325(a)(5)(B), 1325 (a)(9), and 1326(a)(1) of the Bankruptcy Code, 11

U.S.C. §§1325(a)(5)(B), 1325 (a)(9), and 1326(a)(1) (West 2019), and such other Sections and

Rules as may apply, for its Objection to Confirmation of Debtor’s proposed Chapter 13 Plan,

respectfully states as follows:

         1. On January 14, 2019, Mary Reynolds (“Debtor”) filed a Voluntary Petition for Relief

under Chapter 13 of the Bankruptcy Code and proposed Chapter 13 Plan (the “Plan”), which is

scheduled for a confirmation hearing on March 4, 2019.

         2. AmeriCredit is a creditor of the Debtor with respect to a certain indebtedness secured

by a lien upon a 2017 Chevrolet Cruze motor vehicle bearing a Vehicle Identification Number of

1G1BC5SM8H7170499 (the “Vehicle”). (See Ex. “A”). Debtor purchased the Vehicle on March

3, 2017, i.e. less than 910 days prior to the commencement of these proceedings.

         3. As set forth in the Retail Installment Contract attached as Exhibit “A”, Debtor was

required to tender equal monthly payments to AmeriCredit, each in the sum of $422.86 with an

interest rate of 12.90%. (See Ex. “A”).



AmeriCredit/Reynolds/Objection to Plan
                                                     1
  Case 19-01022            Doc 18        Filed 02/18/19 Entered 02/18/19 13:02:50    Desc Main
                                           Document     Page 2 of 4


         4. As of the date of the commencement of these proceedings, Debtor’s account with

AmeriCredit was in default in the amount of $844.14.

         5. Debtor has not provided AmeriCredit or its counsel with proof of a valid full

coverage insurance policy for the Vehicle identifying AmeriCredit as the lienholder/loss payee to

protect AmeriCredit’s interest in the Vehicle from loss or destruction.

         6. There remains a total outstanding balance due to AmeriCredit from Debtor in the sum

of $18,392.27.

         7. Debtor received a Chapter 7 discharge on February 17, 2016 and is not entitled to a

discharge in the instant case.

         8. Debtor’s Plan identifies AmeriCredit as a secured creditor in Section 3.3.

AmeriCredit objects to the treatment proposed in the Plan as follows:

                  A. AmeriCredit’s claim is a secured claim excluded from 11 U.S.C. §506 as an

         “under 910” vehicle.

                  B. Debtor identifies the total amount of AmeriCredit’s claim as $18,393.00;

                  C. Debtor proposes to pay the foregoing at an interest rate of 7.50%. Debtor’s

         Plan fails to provide payments to AmeriCredit for the present value of its claim because

         the Plan does not provide for adequate interest payments. As mandated by the United

         States Supreme Court in Till v. SCS Credit Corp., 541 U.S. 465 (2004), this Court must

         determine the appropriate rate of interest to be paid to AmeriCredit in the Plan by

         providing AmeriCredit with a “risk adjustment” sufficient to compensate it for the added

         risk of the debtor having commenced bankruptcy proceedings. The circumstances of

         Debtor’s bankruptcy estate, wherein Debtor’s financial condition has presumptively

         deteriorated since the purchase of the Vehicle and resulting in the commencement of



AmeriCredit/Reynolds/Objection to Plan
                                                     2
  Case 19-01022            Doc 18        Filed 02/18/19 Entered 02/18/19 13:02:50           Desc Main
                                           Document     Page 3 of 4


         these proceedings, clearly show that Debtor could not obtain financing at a rate lower

         than the interest rate provided in the Contract. As such, AmeriCredit asserts that it is

         entitled to be paid on its claim at the Contract rate of interest, i.e., 12.90%;

                  D. Debtor provides for pre-confirmation adequate protection payments of only

         $183.00 and for set monthly payments of only $429.00. However, in order to comply

         with 11 U.S.C. § 1325(a)(5)(B)(iii), Debtor is required to propose a Plan that provides

         equal, fixed monthly payments to AmeriCredit in a manner sufficient to satisfy its

         secured claim, i.e. $618.82 per month, as calculated by a secured claim of $18,392.27

         with an interest rate of 12.90% amortized over 36 months. (See Ex. “B”).

         9. In addition to the foregoing, AmeriCredit objects to the treatment proposed in Section

3.3 the Plan as follows:

                  A. Based on the inaccurate information provided by Debtor therein, the plan, as

         proposed, is not feasible;

                  B. Debtor’s Plan does not protect AmeriCredit’s right to retain its lien on the

         Vehicle. As such, AmeriCredit requests that language be added to Section 8 of the Plan

         stating that AmeriCredit shall retain its lien until the earlier of payment of the underlying

         debt in full as determined under nonbankruptcy law or discharge pursuant to 11 U.S.C.

         §1328;

         10. For the reasons stated above, Debtor’s Plan fails to comply with the applicable

provisions of the Bankruptcy Code and must provide for and satisfy the objections specified

herein to be feasible and provide AmeriCredit adequate protection.




AmeriCredit/Reynolds/Objection to Plan
                                                     3
  Case 19-01022            Doc 18        Filed 02/18/19 Entered 02/18/19 13:02:50         Desc Main
                                           Document     Page 4 of 4


         WHEREFORE, AmeriCredit Financial Services, Inc., d/b/a GM Financial respectfully

requests that this Court enter an Order, as denying Debtor’s request for confirmation of the Plan;

and, for such other, further, and different relief as this Court deems just and proper.

                                                   Respectfully submitted,

                                                   AMERICREDIT FINANCIAL SERVICES, INC.,
                                                   D/B/A GM FINANCIAL,
                                                   Creditor,

                                                   By: ___/s/ Cari A. Kauffman___
                                                   One of its attorneys
David J. Frankel (Ill. #6237097)
Cari A. Kauffman (Ill. #6301778)
Sorman & Frankel, Ltd.
180 North LaSalle Street, Suite 2700
Chicago, Illinois 60601
(312) 332-3535
(312) 332-3545 (facsimile)




AmeriCredit/Reynolds/Objection to Plan
                                                      4
